Citation Nr: 1214828	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  11-33 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for inpatient treatment at Samaritan Medical Center from October 5, 2010, to October 14, 2010.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to January 1952.  He died in November 2010.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of determinations made by the Department of Veterans Affairs (VA) Medical Center (VAMC) located in Canandaigua, New York, that denied the appellant's claim for reimbursement for, or payment of, unauthorized medical expenses for the Veteran's inpatient treatment at Samaritan Medical Center from October 5, 2010, to October 14, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was admitted to Samaritan Medical Center from October 5, 2010, to October 14, 2010.  Prior authorization for this treatment was not given by VA, nor can it be implied.

2.  The Veteran had been rated as permanently and totally disabled since March 9, 1972.

3.  The inpatient visit at Samaritan Medical Center from October 5, 2010 to October 14, 2010 was not rendered in response to a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.

4.  The preponderance of the credible and probative evidence establishes that a VA or Federal medical facility was feasibly available for purposes of providing timely treatment, and an attempt to wait for such treatment would have been considered reasonable by a prudent layperson for the treatment of the Veteran at the time that he was hospitalized at Samaritan Medical Center from October 5, 2010 to October 14, 2010.


CONCLUSION OF LAW

The criteria for reimbursement for, or payment of, unauthorized medical expenses for inpatient treatment at Samaritan Medical Center from October 5, 2010, to October 14, 2010, have not been met or approximated.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of her claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  

Every possible avenue of assistance has been explored, and the appellant has received ample notice of what might be required or helpful to her case.  The appellant was provided several opportunities to provide pertinent evidence in support of her claim and she has provided pertinent evidence and argument in response to these overtures.  In a December 2011 substantive appeal, the appellant expressly declined a hearing in this case.  No subsequent request to schedule a hearing has been received by VA.  Under the circumstances, the Board's decision to proceed in adjudicating this claim does not therefore prejudice the appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The Veteran had been in receipt of a permanent and total disability rating since March 9, 1972.

A Samaritan Medical Center emergency room report dated October 4, 2010, reflects that the Veteran's son brought him to the hospital.  The Veteran's primary caregiver, his spouse, had broken her hip and was hospitalized.  The note reflects that the Veteran was having "no medical problem whatsoever, son just states that he cannot be with [the Veteran]."  Consequently, after midnight, the Veteran was admitted.

A social work consult recorded shortly after the Veteran's hospital admission reflects that the doctor opined that the Veteran was a "social admission."  The social worker wrote that the Veteran's son left the Veteran at the hospital after insisting that he could not care for the Veteran at home.  The doctor had advised the Veteran's son that the Veteran would be a social admission, and the note reflects that the Veteran's son agreed.

The admission note reflects that the Veteran's son brought the Veteran to the emergency room after feeling unable to take care of the Veteran at home.  The note reflects that the son was informed that there was no medical reason for hospitalization and that the Veteran would be a "custodial admission."  The note reflects that the Veteran's son understood and was willing to accept that responsibility.  The note further reflects that the Veteran wanted to be taken to the VA Medical Center.

The discharge summary also indicates that the Veteran was a custodial admission and did not have a medical reason for hospitalization.

Analysis

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In making this factual determination regarding "prior authorization," it is significant to note that the appellant does not make any express contention that the Veteran received express authorization from VA for his inpatient treatment at Samaritan Medical Center from October 5, 2010 to October 14, 2010.  In fact, the inpatient record shows that the Veteran wanted to be at the VA Medical Center, but his son took him and left him at the Samaritan Medical Center.

Clearly, specific formalities which must be followed in order to obtain such prior authorization under 38 C.F.R. § 17.54 were not complied with in this case.  As a result, the Board cannot find that proper authorization from VA was obtained.

Our inquiry does not end there, however.  A second avenue for potential relief for a Veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'shall, under such regulations as the Secretary prescribes, reimburse . . . for the customary and usual charges of emergency treatment . . . for which such veterans have made payment.'"  quoting 38 U.S.C.A. § 1728(a).

38 U.S.C.A. § 1728 pertains to medical expenses incurred in non-VA facilities where emergency care or services were rendered to a veteran in need thereof for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

In this case, the issue is whether the care rendered from October 5, 2010 to October 14, 2010 was emergent.  For purposes of applying 38 U.S.C.A. § 1728, the term "emergency treatment" has the same meaning given to that term under 38 U.S.C.A. § 1725(f)(1).  38 U.S.C.A. § 1728(c) (2010).  Under 38 U.S.C.A. § 1725(f)(1), "emergency treatment" is defined as medical care or services furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  

In this case, the Veteran has a total disability permanent in nature from a service-connected disability.  Nonetheless, the evidence does not show that the Veteran's disabilities presented an emergent situation at the time of his October 5, 2010 to October 14, 2010 inpatient visit at Samaritan Medical Center.  In this regard, the Board finds the private medical records persuasive.  The admission and discharge summaries both indicate that the Veteran's hospital admission for this particular time period was custodial in nature, and the admitting doctor opined that there was no medical reason for the Veteran's hospital admission.  The Board finds the statements from the physicians at Samaritan Medical Center to be highly persuasive, as they were made by trained medical personnel in the course of evaluating the Veteran's need for medical care.  

The Board has carefully considered the statements from the Veteran's spouse and accredited representative that the Veteran presented to the Samaritan Medical Center with chest pain, arrhythmias, and shortness of breath.  However, the private medical records show that at the time of the Veteran's October 5, 2010 hospital admission, the Veteran's spouse was not present as she was hospitalized with a broken hip.  The appellant's accredited representative also was not present; he merely reiterated the appellant's contentions.  As neither the appellant nor the appellant's representative were present at the time of the October 5, 2010 hospital admission, the Board finds their testimony regarding the Veteran's symptoms to not be credible.

The treatment records from Samaritan Medical Center show that when the Veteran was brought to the hospital on October 4 and was admitted on October 5, the Veteran's son was present, and his son was informed by medical personnel that there was no medical reason for a hospital admission.  The hospital records show that the Veteran's son acknowledged that and went home.  As such, the evidence does not show that on October 4, 2010, the Veteran's disabilities presented a situation in which a prudent layperson might reasonable expect that delay in treatment would be hazardous to life or health; the evidence shows that the Veteran was admitted to Samaritan Medical Center as a custodial patient.  Thus, it is clear that the previously noted criteria under 38 U.S.C.A. § 1728 were not met at the time that he incurred unauthorized medical expenses for the inpatient visit at Samaritan Medical Center from October 5, 2010, to October 14, 2010.  

[Parenthetically, the Board notes that on October 14, 2010, the Veteran was taken to a VA contract nursing home at VA expense.  On November 21, 2010, the Veteran was taken to the Samaritan Medical Center Emergency Room from the VA contract nursing home with respiratory failure and cardiac arrhythmias; the Veteran was admitted, treated, and died on November [redacted], 2010.  The expenses related to the stay at the VA contract nursing home and the November [redacted] hospitalization were approved for payment by the VA.]
4
The Board is sympathetic to the appellant's contentions.  Nonetheless, for the reasons expressed above, the criteria under any pertinent provision for entitlement to reimbursement for, or payment of, unauthorized medical expenses for the inpatient stay at Samaritan Medical Center from October 5, 2010, to October 14, 2010 have not been met or approximated.  The evidence is not in relative equipoise; therefore, the appellant may not be afforded the benefit of the doubt in the resolution of her claim.  Rather, as the preponderance of the evidence is against the claim, this claim must be denied.


ORDER

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for inpatient treatment at Samaritan Medical Center from October 5, 2010, to October 14, 2010, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


